NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           JOHN STEPHEN SACCHETTI,
                Plaintiff-Appellant

           MARK JOSEPH SACCHETTI,
                   Plaintiff

                           v.

                  UNITED STATES,
                  Defendant-Appellee

        CYRACOM INTERNATIONAL, LLC,
          Third Party Defendant-Appellee
              ______________________

                      2017-1484
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01399-MBH, Judge Marian Blank
Horn.
                ______________________

               Decided: October 6, 2017
               ______________________

   JOHN STEPHEN SACCHETTI, Lady Lake, FL, pro se.

    JENNA ELIZABETH MUNNELLY, Appellate Staff, Civil
Division, United States Department of Justice, Washing-
2                               SACCHETTI   v. UNITED STATES



ton, DC, for defendant-appellee. Also represented by
CHAD A. READLER, GARY LEE HAUSKEN, SCOTT DAVID
BOLDEN, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, DC.

    LAWRENCE KASTEN, Lewis Roca Rothgerber Christie
LLP, Phoenix, AZ, for third party defendant-appellee.
Also represented by SHANE E. OLAFSON.
                 ______________________

     Before CHEN, PLAGER, and HUGHES, Circuit Judges.
PER CURIAM.
    John Sacchetti, proceeding pro se, appeals a decision
from the United States Court of Federal Claims (Claims
Court), dismissing his asserted patent infringement
claims (patent claims) and trademark infringement
claims (trademark claims) against the United States (the
government) for lack of subject matter jurisdiction.
Because the plaintiff did not demonstrate that he brought
the patent claims within the jurisdictional, six-year
statute of limitations for all claims filed in the Claims
Court and because the Claims Court has no jurisdiction to
hear the trademark claims, we affirm.
                      BACKGROUND
    John Sacchetti and Mark Sacchetti (collectively, the
plaintiffs) filed suit against the government on November
19, 2015, alleging infringement of their intellectual prop-
erty rights. More specifically, the plaintiffs alleged that
the government has not compensated them for its use of
two patents that they own concerning dual handset
telephones—U.S. Design Patent No. 382,264 and U.S.
Patent No. 5,604,798 (patents-in-suit)—and a trademark
that is purportedly registered to Mark Sacchetti for the
phrase “The You Talk Two Phone.”
SACCHETTI   v. UNITED STATES                                3



    Upon receipt of the complaint, the government noti-
fied third-party government contractors that were impli-
cated by the plaintiffs’ allegations, including CryaCom
International, Inc. (CryaCom). CryaCom joined the case
as a third-party defendant. Both the government and
CryaCom (collectively, defendants) then moved to dismiss
the case for, among other reasons, lack of subject matter
jurisdiction. Specifically, they argued that the patent
claims began to accrue more than six years before the
plaintiffs filed their complaint, and thus the claims fell
outside of the jurisdictional, six-year statute of limitations
prescribed in 28 U.S.C. § 2501 (2012), for claims brought
in the Claims Court. As to the plaintiffs’ trademark
claims, they argued that the Claims Court had no juris-
diction to hear such claims.
    The Claims Court agreed with the defendants, con-
cluding that the plaintiffs failed to meet their burden of
establishing subject matter jurisdiction over the patent
and trademark claims. In construing the plaintiffs’
complaint liberally, the Claims Court found that their
patent claims began to accrue before November 19,
2009—the critical date for jurisdictional purposes—and
held that only United States District Courts could enter-
tain the trademark claims.
    John Sacchetti now appeals the Claims Court’s con-
clusions. 1 We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(3) (2012).



    1   Mark Sacchetti passed away during the Claims
Court proceedings, and although John Sacchetti twice
sought to have him substituted by another party, John
Sacchetti’s efforts were rejected by the Claims Court. In
light of these circumstances, Mark Sacchetti had to be
dismissed from the case, leaving only John Sacchetti to
appeal any adverse rulings from the Claims Court. See R.
4                               SACCHETTI   v. UNITED STATES



                       DISCUSSION
    A party must establish the Claims Court’s jurisdiction
by a preponderance of the evidence. E.g., Acevedo v.
United States, 824 F.3d 1365, 1368 (Fed. Cir.), cert. de-
nied, 137 S. Ct. 390 (2016) (citing Trusted Integration,
Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir.
2011)). This remains so even as we liberally construe a
pro se party’s pleadings. See, e.g., Henke v. United States,
60 F.3d 795, 799 (Fed. Cir. 1995). We review a Claims
Court’s decision to dismiss for lack of subject matter
jurisdiction de novo. E.g., Petro-Hunt, L.L.C. v. United
States, 862 F.3d 1370, 1378 (Fed. Cir. 2017) (citing Fid. &
Guar. Ins. Underwriters, Inc. v. United States, 805 F.3d
1082, 1087 (Fed. Cir. 2015)). We conclude after liberally
reading John Sacchetti’s informal briefing that the Claims
Court did not err in dismissing his patent and trademark
claims.
     28 U.S.C. § 2501 imposes a six-year statute of limita-
tions on any causes of action filed in the Claims Court.
Id. (“Every claim of which the [Claims Court] has jurisdic-
tion shall be barred unless the petition thereon is filed
within six years after such claim first accrues.”). This
statute of limitations is a jurisdictional limit on the
authority of the Claims Court. See Caguas Cent. Fed.
Sav. Bank v. United States, 215 F.3d 1304, 1310 (Fed. Cir.
2000) (citing Hopland Band of Pomo Indians v. United
States, 855 F.2d 1573, 1576–77 (Fed. Cir. 1988)). And it
must be “strictly construed.” MacLean v. United States,
454 F.3d 1334, 1336 (Fed. Cir. 2006) (quoting Hopland,
855 F.2d at 1576–77).
    The Claims Court understood John Sacchetti to be
claiming that he was entitled to compensation under 28
Fed. Cl. 25. Moreover, John Sacchetti does not appeal the
Claims Court’s decision to deny substitution.
SACCHETTI   v. UNITED STATES                               5



U.S.C. § 1498 on the ground that the government was
infringing his patents. Appx. at 13-14. The government
agrees, and notes that this action arose pursuant to
Section 1498 and the Lanham Act. Appellee Br. at 1.
John Sacchetti has not expressed a different view.
    A cause of action arises for the government’s unau-
thorized use of a patent owner’s claimed invention under
28 U.S.C. § 1498 (2012). See id. § 1498(a) (“Whenever an
invention described in and covered by a patent of the
United States is used or manufactured by or for the
United States without license of the owner thereof or
lawful right to use or manufacture the same, the owner’s
remedy shall be by action against the United States in the
[Claims Court] for the recovery of his reasonable and
entire compensation for such use and manufacture.”).
    Importantly, the jurisdictional clock for a § 1498 ac-
tion begins to run when the government first uses the
claimed invention without authorization and that specific
use is not considered continuous in nature for jurisdic-
tional purposes. See Starobin v. United States, 662 F.2d
747, 750 (Ct. Cl. 1981) (“[T]o hold that every use of a
patented item during the lifespan of a patent marks the
accrual of a new cause of action within the meaning of 28
U.S.C. [§] 2501 ‘[w]ould create a most difficult situation in
the accounting stage of patent infringement suits, since it
would create a possibility of recovery for unauthorized use
open for an indefinite period on all patented items pos-
sessed by the defendant.’” (quoting Regent Jack Mfg. Co.
v. United States, 337 F.2d 649, 651 (Ct. Cl. 1964))); see
also Hyde v. United States, 336 F. App’x 996, 998 (Fed.
Cir. 2009); Bissell v. United States, 41 F. App’x 414, 416
(Fed. Cir. 2002).
    Here, the Claims Court found that all allegations con-
cerning the government’s first unauthorized use of the
patents-in-suit began before November 19, 2009. See
Appx. at 16–17. Our review of the record also reveals that
6                                SACCHETTI   v. UNITED STATES



John Sacchetti has not alleged that a purportedly infring-
ing product was first used by or for the government with-
in the six-year statute of limitations. The Claims Court,
therefore, properly dismissed the patent claims for lack of
subject matter jurisdiction.
     Finally, as to the trademark claims, the Claims Court
correctly held that those claims, if they can be asserted at
all, must be brought in a United States District Court. Id.
at 18 (citing 15 U.S.C. § 1121(a) (2012)); see also 28 U.S.C.
§§ 1491–1509 (2012) (setting forth Claims Court’s juris-
diction). Because the Claims Court is not a court of
competent jurisdiction for the trademark claims, it cor-
rectly dismissed these claims for lack of subject matter
jurisdiction as well.
                       CONCLUSION
    For the foregoing reasons, we affirm the Claims
Court’s decision to dismiss John Sacchetti’s patent and
trademark claims.
                       AFFIRMED
                           COSTS
    No Costs.